DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted December 3, 2020, has been received and considered by the Examiner.

Election/Restrictions
Requirement for Restriction filed on August 24, 2022 has been withdrawn.  

Claim Objections
Claim 1 is objected to because of the following informalities:  line 1 recites “a method for producing a traction battery f a motor vehicle, wherein a battery housing”.  Line 1 should recite “a method for producing a traction battery for a motor vehicle, wherein a battery housing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the calculated amount of thermal conductor" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the same speed" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the calculated amount of thermal conductor" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the calculated amount of thermal conductor" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the calculated amount of thermal conductor" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the calculated amount of thermal conductor" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the calculated amount of thermal conductor" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tobias et al. (DE 102018208027) (on the December 3, 2020 IDS).
Regarding claim 1, Tobias et al. teaches a method for producing a traction battery for a motor vehicle, wherein a battery housing (battery box 9) of the traction battery has a receiving compartment (battery box base 9.1) for receiving a cell module (battery module 3), wherein the receiving compartment is delimited by a bottom and walls adjoining the bottom (battery box base 9.1 is bound by a floor and walls adjacent to the floor) (paras. [0023] – [0025]; Figs. 1 and 5), wherein a topography (second surface 5.2) of the bottom is recorded by measuring technology, an amount of thermal conductor (thermal conductive 10) determined by the topography is applied locally on the bottom, and subsequently the cell module is inserted into the receiving compartment (paras. [0006], [0015], [0023] – [0027] and [0032] – [0035]; Figs. 1 and 5).
Regarding claim 4, Tobias et al. teaches a method for producing a traction battery for a motor vehicle wherein the topography is recorded relative to an imaginary bottom center plane (Figs. 1 and 5).  
Regarding claim 10, Tobias et al. teaches a production device for producing a traction battery of a motor vehicle, in particular for carrying out the method, wherein a battery housing (battery box 9) of the traction battery has a receiving compartment (battery box base 9.1) for receiving a cell module (battery module 3), wherein the receiving compartment is delimited by a bottom and walls adjoining the bottom (battery box base 9.1 is bound by a floor and walls adjacent to the floor) (paras. [0023] – [0025]; Figs. 1 and 5), wherein the production device is provided and designed to record a topography (second surface 5.2) of the bottom by measuring technology in order to apply an amount of thermal conductor, as determined by the topography, locally on the bottom, and subsequently insert the cell module into the receiving compartment (paras. [0006], [0015], [0023] – [0027] and [0032] – [0035]; Figs. 1 and 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 11-14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tobias et al. as applied to claim 1 above, and further in view of Jung et al. (US 2016/0322677).
Regarding claims 2 and 3, Tobias et al. is silent regarding a method for producing a traction battery for a motor vehicle wherein the topography is recorded by an optical measuring device.  Tobias et al. is also silent regarding a method for producing a traction battery for a motor vehicle wherein a camera is used as a measuring device.  However, Jung et al. teaches that it is known in the art to have optical image measuring devices used to measure battery components (para. [0072]), wherein a camera is used as a measuring device (para. [0072]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for producing a traction battery for a motor vehicle by incorporating an optical measuring device as taught by Jung et al. wherein the topography of the bottom is recorded by the optical measuring device in order to (1) provide real time analysis of the bottom of the receiving compartment (Jung et al., Title; paras. [0007] and [0008]); and (2) optimize the amount of thermal conductor that is applied to the bottom of the receiving compartment.  
Regarding claim 11, Tobias et al. teaches a method for producing a traction battery for a motor vehicle wherein the topography is recorded relative to an imaginary bottom center plane (Figs. 1 and 5).  
Regarding claim 12, Tobias et al. teaches a method for producing a traction battery for a motor vehicle wherein the topography is recorded relative to an imaginary bottom center plane (Figs. 1 and 5).  
Regarding claim 13, modified Tobias et al. is silent regarding a method for producing a traction battery for a motor vehicle wherein the thermal conductor is applied by an application device moving at a certain speed over the bottom, wherein a thermal conductor throughput of the application device is set, such that the calculated amount of thermal conductor is applied to the bottom.  However, due to a lack of criticality and unexpected result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method for producing a traction battery for a motor vehicle of Tobias et al. wherein the thermal conductor is applied by an application device moving at a certain speed over the bottom, wherein a thermal conductor throughput of the application device is set, such that the calculated amount of thermal conductor is applied to the bottom when doing so provides the desired amount of thermal conductor on the bottom of the receiving compartment.  
Regarding claim 14, modified Tobias et al. is silent regarding a method for producing a traction battery for a motor vehicle wherein the thermal conductor is applied by an application device moving at a certain speed over the bottom, wherein a thermal conductor throughput of the application device is set, such that the calculated amount of thermal conductor is applied to the bottom.  However, due to a lack of criticality and unexpected result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method for producing a traction battery for a motor vehicle of Tobias et al. wherein the thermal conductor is applied by an application device moving at a certain speed over the bottom, wherein a thermal conductor throughput of the application device is set, such that the calculated amount of thermal conductor is applied to the bottom when doing so provides the desired amount of thermal conductor on the bottom of the receiving compartment.  
Regarding claim 18, Tobias et al. is silent regarding a method for producing a traction battery for a motor vehicle wherein the thermal conductor throughput is set higher at the beginning and the end of the application than between these two end points.  However, due to a lack of criticality and unexpected results, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for producing a traction battery for a motor vehicle of Tobias et al. by incorporating a thermal conductor throughput that is set higher at the beginning and the end of the application than between these two end points when doing so provides the desired amount of thermal conductor on the bottom of the receiving compartment.  
Regarding claim 19, Tobias et al. is silent regarding a method for producing a traction battery for a motor vehicle wherein the thermal conductor throughput is set higher at the beginning and the end of the application than between these two end points.  However, due to a lack of criticality and unexpected results, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for producing a traction battery for a motor vehicle of Tobias et al. by incorporating a thermal conductor throughput that is set higher at the beginning and the end of the application than between these two end points when doing so provides the desired amount of thermal conductor on the bottom of the receiving compartment.  

Claims 5-9, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tobias et al. (DE 102018208027).
Regarding claim 5, Tobias et al. teaches a method for producing a traction battery for a motor vehicle, wherein the thermal conductor (thermally conductive material of the coupling layer 10) is used as a gap filler (para. [0002]).   Tobias also teaches that the thermal conductor may be applied in a desired layer thickness (para. [0020]).  Tobias further teaches that the amount of the thermal conductor applied impacts wetting of the surface to which the thermal conductor is applied and the application pattern (para. [0015]).  However, Tobias is silent regarding a method for producing a traction battery for a motor vehicle wherein the amount to be applied locally is calculated based on the distance between a local bottom position derived from the recorded topography and the imaginary center plane.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for producing a traction battery for a motor vehicle of Tobias et al. wherein the amount to be applied locally is calculated based on the distance between a local bottom position derived from the recorded topography and the imaginary center plane in order to optimize the amount of thermal conductor that is applied to the bottom of the receiving compartment.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 6, Tobias et al. is silent regarding a method for producing a traction battery for a motor vehicle wherein the bottom is divided into several bottom area, and for each of the bottom areas, the amount to be applied locally is calculated separately, whereby the same imaginary center plane is used for the bottom areas.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for producing the traction battery for a motor vehicle of Tobias et al. wherein the bottom is divided into several bottom areas, and for each of the bottom areas, the amount to be applied locally is calculated separately, whereby the same imaginary center plane is used for the bottom areas when doing so provides for improved coverage of the bottom of the receiving compartment with thermal conductor.  The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Regarding claim 7, Tobias et al. is silent regarding a method for producing a traction battery for a motor vehicle wherein the thermal conductor is applied by an application device moving at a certain speed over the bottom, wherein a thermal conductor throughput of the application device is set, such that the calculated amount of thermal conductor is applied to the bottom.  However, due to a lack of criticality and unexpected result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for producing a traction battery for a motor vehicle of Tobias et al. wherein the thermal conductor is applied by an application device moving at a certain speed over the bottom, wherein a thermal conductor throughput of the application device is set, such that the calculated amount of thermal conductor is applied to the bottom when doing so provides the desired amount of thermal conductor on the bottom of the receiving compartment.  
Regarding claim 8, modified Tobias et al. is silent regarding a method for producing a traction battery for a motor vehicle wherein the same speed is used for the several bottom areas, and the thermal-conductor throughput for each of the receiving compartments is calculated and set separately based on the required amount of thermal conductor, or wherein the same thermal-conductor throughput is used for the several bottom areas, and the speed for each of the receiving compartments is calculated and set separately from the required amount of thermal conductor.  Due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method for producing a traction battery for a motor vehicle of modified Tobias et al. by incorporating the same speed is used for the several bottom areas, and the thermal-conductor throughput for each of the receiving compartments is calculated and set separately based on the required amount of thermal conductor, or wherein the same thermal-conductor throughput is used for the several bottom areas, and the speed for each of the receiving compartments is calculated and set separately from the required amount of thermal conductor when doing so provides the desired amount of thermal conductor on the bottom of the receiving compartment.  
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding claim 9, Tobias et al. is silent regarding a method for producing a traction battery for a motor vehicle wherein the thermal conductor throughput is set higher at the beginning and the end of the application than between these two end points.  However, due to a lack of criticality and unexpected results, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for producing a traction battery for a motor vehicle of Tobias et al. by incorporating a thermal conductor throughput that is set higher at the beginning and the end of the application than between these two end points when doing so provides the desired amount of thermal conductor on the bottom of the receiving compartment.  
Regarding claim 15, Tobias et al. is silent regarding a method for producing a traction battery for a motor vehicle wherein the thermal conductor is applied by an application device moving at a certain speed over the bottom, wherein a thermal conductor throughput of the application device is set, such that the calculated amount of thermal conductor is applied to the bottom.  However, due to a lack of criticality and unexpected result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for producing a traction battery for a motor vehicle of Tobias et al. wherein the thermal conductor is applied by an application device moving at a certain speed over the bottom, wherein a thermal conductor throughput of the application device is set, such that the calculated amount of thermal conductor is applied to the bottom when doing so provides the desired amount of thermal conductor on the bottom of the receiving compartment.  
Regarding claim 16, modified Tobias et al. is silent regarding a method for producing a traction battery for a motor vehicle wherein the thermal conductor is applied by an application device moving at a certain speed over the bottom, wherein a thermal conductor throughput of the application device is set, such that the calculated amount of thermal conductor is applied to the bottom.  However, due to a lack of criticality and unexpected result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method for producing a traction battery for a motor vehicle of modified Tobias et al. wherein the thermal conductor is applied by an application device moving at a certain speed over the bottom, wherein a thermal conductor throughput of the application device is set, such that the calculated amount of thermal conductor is applied to the bottom when doing so provides the desired amount of thermal conductor on the bottom of the receiving compartment.  
Regarding claim 17, modified Tobias et al. is silent regarding a method for producing a traction battery for a motor vehicle wherein the thermal conductor is applied by an application device moving at a certain speed over the bottom, wherein a thermal conductor throughput of the application device is set, such that the calculated amount of thermal conductor is applied to the bottom.  However, due to a lack of criticality and unexpected result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method for producing a traction battery for a motor vehicle of modified Tobias et al. wherein the thermal conductor is applied by an application device moving at a certain speed over the bottom, wherein a thermal conductor throughput of the application device is set, such that the calculated amount of thermal conductor is applied to the bottom when doing so provides the desired amount of thermal conductor on the bottom of the receiving compartment.  
Regarding claim 20, Tobias et al. is silent regarding a method for producing a traction battery for a motor vehicle wherein the thermal conductor throughput is set higher at the beginning and the end of the application than between these two end points.  However, due to a lack of criticality and unexpected results, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for producing a traction battery for a motor vehicle of Tobias et al. by incorporating a thermal conductor throughput that is set higher at the beginning and the end of the application than between these two end points when doing so provides the desired amount of thermal conductor on the bottom of the receiving compartment.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6, 7, 10, 13 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8, 10, 17 and 18 of copending Application No. 17/110,708 (reference application; hereinafter “Benker et al.”, US 2021/0194036).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, Benker et al. teaches a method for producing a traction battery f a motor vehicle, wherein a battery housing of the traction battery has a receiving compartment for receiving a cell module, wherein the receiving compartment is delimited by a bottom and walls adjoining the bottom, wherein a topography of the bottom is recorded by measuring technology, an amount of thermal conductor determined by the topography is applied locally on the bottom, and subsequently the cell module is inserted into the receiving compartment (claim 1).
Regarding claim 2, Benker et al. teaches a method wherein the topography is recorded by an optical measuring device (claim 2). 
Regarding claim 3, Benker et al. teaches a method wherein a camera is used as measuring device (claim 3).
Regarding claim 6, Benker et al. teaches a method wherein the bottom is divided into several bottom areas, and for each of the bottom areas, the amount to be applied locally is calculated separately, whereby the same imaginary center plane is used for the bottom areas (claim 8).
Regarding claim 7, Benker et al. teaches a method wherein the thermal conductor is applied by an application device moving at a certain speed over the bottom, wherein a thermal conductor throughput of the application device is set, such that the calculated amount of thermal conductor is applied to the bottom (claim 6).
Regarding claim 10, Benker et al. teaches a production device for producing a traction battery of a motor vehicle, in particular for carrying out the method according to claim 1, wherein a battery housing of the traction battery has a receiving compartment for receiving a cell module, wherein the receiving compartment is delimited by a bottom and walls adjoining the bottom, wherein the production device is provided and designed to record a topography of the bottom by measuring technology in order to apply an amount of thermal conductor, as determined by the topography, locally on the bottom, and subsequently insert the cell module into the receiving compartment (claim 10).
Regarding claim 13, Benker et al. teaches a method wherein the thermal conductor is applied by an application device moving at a certain speed over the bottom, wherein a thermal conductor throughput of the application device is set, such that the calculated amount of thermal conductor is applied to the bottom (claim 17).
Regarding claim 14, Benker et al. teaches a method wherein the thermal conductor is applied by an application device moving at a certain speed over the bottom, wherein a thermal conductor throughput of the application device is set, such that the calculated amount of thermal conductor is applied to the bottom (claim 18).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724